Exhibit 10.2

EXECUTION COPY

FIRST AMENDMENT

FIRST AMENDMENT, dated as of July 24, 2009 (this “Amendment”), to that certain
5-Year Revolving Credit Facility, dated as of June 15, 2007 (as amended from
time to time, the “Credit Agreement”) by and among MF GLOBAL FINANCE USA INC., a
New York corporation (the “Borrower”), MF GLOBAL FINANCE EUROPE LIMITED, a
company organized under the laws of England and Wales (the “Designated
Subsidiary Borrower”), MF GLOBAL LTD., a company organized under the laws of
Bermuda (the “Parent”), the several banks and other financial institutions
parties thereto (the “Lenders”), CITIBANK N.A., as syndication agent (in such
capacity, the “Syndication Agent”), JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders (in such capacity the “Administrative Agent”) and the
parties named as documentation agents thereto (each a “Documentation Agent”,
and, collectively, the “Documentation Agents”).

RECITALS:

WHEREAS, the Borrower, the Designated Subsidiary Borrower, the Parent, the
Lenders, the Syndication Agent, the Administrative Agent and the Documentation
Agents are parties to the Credit Agreement;

WHEREAS, the Parent has determined that it may be in the best interests of the
Parent, the Borrower and its Subsidiaries for the Parent to change its
jurisdiction of organization from Bermuda to the State of Delaware, or to become
a subsidiary of a new holding company organized in the State of Delaware;

WHEREAS, the Parent may elect either (a) to organize a new company under the law
of the State of Delaware, which may initially be a Subsidiary of the Parent, and
to merge the Parent with and into the new company as the surviving company, or
to amalgamate or consolidate the Parent with the new company to form an
amalgamated or resulting company organized under such law (any such merger,
amalgamation or consolidation, the “Delaware Merger” and any such surviving,
amalgamated or resulting company, the “Delaware Parent”), (b) to redomicile or
redomesticate itself pursuant to Section 388 of the Delaware General Corporation
Law or any successor provision (“Section 388”) so as to continue its existence
as a company organized under the law of the State of Delaware (the
“Domestication”) or (c) to organize a new company under the law of the State of
Delaware (the “Super Parent”) and to become a subsidiary of the Super Parent;

WHEREAS, in connection with any Delaware Merger, the holders of the Equity
Interests in the Parent would receive Equity Interests in the Delaware Parent;

WHEREAS, in connection with any Domestication, the Parent would comply with the
procedures necessary therefor under Section 388, which would include the
adoption of new organization documents, and the holders of the Equity Interests
of the Parent would receive Equity Interests in the continuing company;

WHEREAS, in order to create the Super Parent, the Parent would establish the
Super Parent, which may initially be a Subsidiary of the Parent, and merging,
amalgamating or consolidating a new subsidiary of the Super Parent with the
Parent, or effecting a scheme of arrangement, share transfer or exchange or a
business combination or similar transaction involving the Super Parent and the
Parent, with the result that the holders of the Equity Interests of the Parent
would receive Equity Interests of the Super Parent and the Parent would become a
subsidiary of the Super Parent (provided that some or all of the outstanding
convertible preference shares, convertible notes and other rights to acquire
Equity Interests of the Parent may remain outstanding securities of the Parent,
with rights to acquire shares of the Parent or the Super Parent) (any such
transaction contemplated in this paragraph, a “Super Parent Transaction”);

 

1



--------------------------------------------------------------------------------

WHEREAS, in order to effect the Delaware Merger, the Domestication or the Super
Parent Transaction, the Parent would be required to obtain approval of its Board
of Directors and to otherwise comply with applicable requirements of Bermuda
law;

WHEREAS, in connection with the Delaware Merger, the Domestication or the Super
Parent Transaction, the Parent may determine that it is in its best interests,
in order to preserve or obtain certain commercial, regulatory, tax or other
characteristics or benefits, to effect mergers, share or asset transfers or
purchases or other transactions in respect of one or more direct or indirect
Subsidiaries of the Parent or Super Parent, which may include the Borrower or
any Designated Subsidiary Borrower and, in connection with any Super Parent
Transaction, may also include the Parent (any such transaction contemplated in
this paragraph and the next paragraph, a “Subsidiary Transfer”);

WHEREAS, any Subsidiary Transfers would be effected in a manner that would
result in the surviving, resulting or transferee entities (which may be new
entities and not the existing entities) in respect of the subsidiaries involved
in such Subsidiary Transfers being direct or indirect subsidiaries of (or being)
the Delaware Parent (in the case of any Delaware Merger), the Parent (in the
case of any Domestication) or the Super Parent (in the case of any Super Parent
Transaction);

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
to enable the Parent, if it elects to do so to consummate the Delaware Merger,
the Domestication or the Super Parent Transaction, as the case may be, and any
Subsidiary Transfers as more fully set forth herein; and

WHEREAS, each of the Lenders parties hereto has agreed to such amendments,
subject to the agreements of the Borrower and the Parent provided for herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION I. AMENDMENTS

(a) Amendments to Section 1.01.

(i) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions in the appropriate alphabetical position:

“Delaware Merger” has the meaning assigned to such term in the First Amendment.

“Delaware Parent” has the meaning assigned to such term in the First Amendment.

“Delaware Parent Assumption Agreement” has the meaning assigned to such term in
Section 6.04.

“Domestication” has the meaning assigned to such term in the First Amendment.

 

2



--------------------------------------------------------------------------------

“First Amendment” means the First Amendment, dated as of July 24, 2009, to this
Agreement.

“First Amendment Effective Date” has the meaning assigned to such term in the
First Amendment.

“Subsidiary Transfer” has the meaning assigned to such term in the First
Amendment.

“Super Parent” has the meaning assigned to such term in the First Amendment.

“Super Parent Assumption Agreement” has the meaning assigned to such term in
Section 6.04.

“Super Parent Transaction” has the meaning assigned to such term in the First
Amendment.

“Super Parent Transaction Effective Date” has the meaning assigned to such term
in the First Amendment.

(ii) The definitions of “Change of Control” and “Parent” in Section 1.01 of the
Credit Agreement are hereby deleted and replaced with the following two new
definitions, respectively, each reading in its entirety as follows:

“Change in Control” means (a) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Parent by Persons who were
neither (i) directors of MF Global Ltd., a company organized under the laws of
Bermuda, on the date hereof or Persons appointed or nominated by them nor
(ii) appointed or nominated by directors (w) so nominated or appointed,
(x) described in the foregoing clause (i), (y) nominated or appointed by a
Permitted Holder or (z) nominated or appointed in reliance on this clause (ii),
(b) any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, as in effect on the First Amendment Effective
Date), other than a Permitted Holder, shall have acquired beneficial ownership
of greater than or equal to 50% on a fully diluted basis of the voting or
economic interest in the Parent’s capital stock or (c) the Parent shall, from
and after Separation, cease to own (directly or indirectly) all of the capital
stock of the Borrower or any Designated Subsidiary Borrower. For the avoidance
of doubt, it is understood and agreed that a Change in Control will not occur
solely by reason of any Super Parent Transaction or Subsidiary Transfers
permitted under Section 6.04 hereof.

“Parent” has the meaning assigned to such term in the preamble hereto, provided
that (a) upon any consummation of the Delaware Merger, the “Parent” shall mean
the Delaware Parent as the surviving, amalgamated or resulting company of the
Delaware Merger, (b) upon any consummation of the Domestication, the “Parent”
shall mean MF Global Ltd., as it may be renamed in connection therewith, as the
same shall have become domesticated as a company under the laws of the State of
Delaware, and (c) upon any consummation of the Super Parent Transaction,
references to the Parent shall be subject to Section I(d) of the First
Amendment.

 

3



--------------------------------------------------------------------------------

(b) Amendments to Section 6.04. Section 6.04(a) is hereby amended by replacing
the word “and” at the end of clause (a)(iv) with a comma, deleting the period at
the end of clause (a)(v) and substituting in lieu thereof the following:

, and (vi) the Parent (with the terms Parent and Super Parent being used, for
the purposes of this clause (vi), as they are used in the First Amendment unless
otherwise specified) may:

 

  (A) consummate either the Delaware Merger, the Domestication or the Super
Parent Transaction, provided that (x) in connection with any consummation of the
Delaware Merger, the Delaware Parent executes and delivers an Assumption
Agreement with respect to the obligations and liabilities of the Parent
hereunder in substantially the form of Exhibit A to the First Amendment (the
“Delaware Parent Assumption Agreement”), (y) in connection with any consummation
of the Super Parent Transaction, the Super Parent executes and delivers an
Assumption Agreement in substantially the form of Exhibit B to the First
Amendment (the “Super Parent Assumption Agreement”) pursuant to which it will
become a party hereto and (z) in connection with either the Delaware Merger, the
Domestication or the Super Parent Transaction, the Delaware Parent, the Parent
or the Super Parent, as the case may be, furnishes to the Administrative Agent
copies of the organization documents of the Delaware Parent, the Parent or the
Parent and the Super Parent as in effect after giving effect to the Delaware
Merger, the Domestication or the Super Parent Transaction, as the case may be,
and an opinion or opinions of counsel with respect thereto and to the valid,
binding and enforceable nature of the obligations of the Delaware Parent, the
Parent or the Super Parent hereunder and under the Guaranty and each of the Loan
Documents after giving effect to the Delaware Merger, the Domestication or the
Super Parent Transaction, as the case may be, and (in the case of the Delaware
Merger or the Super Parent Transaction) the execution and delivery of the
Assumption Agreement relating thereto and as to such other matters as the
Administrative Agent shall reasonably request and in the event of any Delaware
Merger or Domestication shall state (in form and substance reasonably
satisfactory to the Administrative Agent) to the effect that the liabilities and
the assets of the Parent have been assumed by the Delaware Parent in the
Delaware Merger or that the liabilities of the Parent remain attached to, and
the property of the Parent remains vested in, the Parent after giving effect to
the Domestication, as applicable, under the laws of the State of Delaware and
Bermuda, as applicable; and

 

  (B)

effect or cause to be effected any Subsidiary Transfer, provided that (x) unless
such Subsidiary Transfer would be permitted under this Section 6.04(a) excluding
this clause (vi) (it being understood and agreed that for the purpose of
determining whether any such transaction would be so permitted references to the
Parent in this Section 6.04(a) and

 

4



--------------------------------------------------------------------------------

 

defined terms used therein shall be references to the Delaware Parent in
connection with any Delaware Merger, the continuing company in connection with
any Domestication or the Super Parent in connection with any Super Parent
Transaction), no Default or Event of Default shall have occurred and be
continuing immediately after giving effect to any Subsidiary Transfer and the
Parent has received the consent of the Administrative Agent after consultation
with Lenders for such Subsidiary Transfer, with such consent to be granted
unless the Administrative Agent reasonably determines that such Subsidiary
Transfer would adversely affect the credit characteristics of the Loans or
subject any Lender to any tax, regulatory, legal or financial disadvantage,
(y) if such Subsidiary Transfer involves MF Global Ltd., the Borrower or any
Designated Subsidiary Borrower, in connection with such Subsidiary Transfer, the
Delaware Parent, the continuing Parent or the Super Parent, as the case may be,
furnishes to the Administrative Agent such assumption agreement (providing for
such subsidiary or its successor to confirm or assume its obligations under the
Guaranty and this Agreement), organization and other documents and opinions as
are reasonably requested by the Administrative Agent and are consistent with the
requirements of subclause (A) of this clause (vi) to the extent appropriate
(whereupon, any successor to MF Global Ltd., the Borrower or any Designated
Subsidiary Borrower in a Subsidiary Transfer that complies with this subclause
(B) shall be deemed to be MF Global Ltd., the Borrower or such Designated
Subsidiary Borrower, as the case may be, for all purposes of this Agreement) and
(z) if such Subsidiary Transfer involves a wholly-owned Subsidiary, the
surviving, resulting or transferee entity shall, directly or indirectly, be a
wholly-owned Subsidiary of (or be) the Parent, the Delaware Parent or the Super
Parent, as the case may be.

(c) Amendments to Section 5.03. The proviso at the end of Section 5.03 is hereby
amended to read in its entirety as follows:

; provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution, or the Delaware Merger, the Domestication or the
Super Parent Transaction, or any Subsidiary Transfers, permitted under
Section 6.04.

(d) Amendments to References to Parent. References to the Parent in the Credit
Agreement shall be amended, effective as of the date of any consummation of the
Super Parent Transaction (the “Super Parent Transaction Effective Date”), to be
references to the Parent for and as to dates and periods (including specified
dates and periods) prior to the Super Parent Transaction Effective Date and to
be references to the Super Parent for and as to dates and periods on or after
the Super Parent Transaction Effective Date, except that:

(i) the references to the Parent in the following provisions of the Credit
Agreement shall continue to be references to the Parent:

the Preamble

the following definition in Section 1.01:

Bridge Credit Agreement

 

5



--------------------------------------------------------------------------------

Section 4.01

(ii) the references to “the Parent” in the following provisions of the Credit
Agreement shall be amended to be references to “each of the Parent and the Super
Parent” or “either of the Parent or the Super Parent”, as appropriate:

the following definitions in Section 1.01:

Guaranty

Material Adverse Effect (but only clause (b) thereof)

Permitted Encumbrance

the preamble to Article III

Section 3.01

Section 3.02

Section 3.03

Section 3.11

Section 6.02 (d) and (f)

Article VII (but only clauses (c), (e), (h), (i), (j), and (m) thereof and the
parenthetical clause in clause (d) thereof)

Article VIII

Section 9.01

Section 9.02

Section 9.03(d)

Section 9.04

Section 9.05

Section 9.08

Section 9.12

Section 9.14

(iii) the references to the Parent in Section 6.04(a)(vi) shall be references to
the Parent as indicated therein.

SECTION II. CONDITIONS PRECEDENT TO EFFECTIVENESS

This Amendment shall be effective on and as of the date hereof (the “First
Amendment Effective Date”) upon the satisfaction of the following conditions:

(a) Agreements. The Borrower, the Designated Subsidiary Borrower, the Parent,
the Required Lenders and the Administrative Agent shall have delivered executed
counterparts of this Amendment to the Administrative Agent under arrangements
satisfactory to it, and all such counterparts shall have been so delivered by no
later than July 24, 2009 (as such date may be extended as reasonably determined
by the Administrative Agent and the Borrower).

 

6



--------------------------------------------------------------------------------

(b) Fees and Costs.

(i) The Administrative Agent shall have received upon or promptly following the
satisfaction of the condition in clause (a) above, the payment by the Borrower
for the account of each Lender that executes and delivers this Amendment by the
deadline referenced in clause (a) above of an amendment fee in the amount equal
to 0.05% of the Commitment of such Lender.

(ii) The Administrative Agent shall have received, to the extent invoiced and
only if such invoices are received by the Parent reasonably in advance of the
deadline referenced in clause (a) above, reimbursement or other payment of all
reasonable out-of-pocket expenses required to be reimbursed or paid by Borrower
in connection with this Amendment pursuant to Section 9.03(a) of the Credit
Agreement.

The Lenders parties hereto hereby authorize and instruct the Administrative
Agent to accept (A) (i) the Delaware Parent Assumption Agreement, if the
Delaware Merger is consummated by the Parent or (ii) the Super Parent Assumption
Agreement, if the Super Parent Transaction is consummated by the Parent and
(B) any other agreements, documents and opinions contemplated by
Section 6.04(a)(vi) of the Credit Agreement.

SECTION III. REPRESENTATIONS AND WARRANTIES

The Parent and the Borrower hereby represent and warrant to the Lenders as
follows:

(a) Binding Obligation. This Amendment has been duly executed and delivered by
each such party hereto and constitutes a legal, valid and binding obligation of
each such party enforceable against each such party in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting creditors’ rights
generally and except as enforceability may be limited by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

(b) Financial Statements; No Material Adverse Change. The consolidated and
combined financial statements of the Parent and its consolidated subsidiaries
contained in Item 8 of the Parent’s Annual Report on Form 10-K for the fiscal
year ended March 31, 2009, as filed with the SEC (the “2009 Annual Report”),
present fairly, in all material respects, the financial position, results of
operations, cash flows and changes in equity of the Parent and its consolidated
subsidiaries as of the dates and for the periods referred to in such financial
statements in conformity with GAAP. As at the First Amendment Effective Date,
there has been no material adverse change in the business, assets, operations or
condition, financial or otherwise of the Parent and its Subsidiaries, taken as a
whole from that indicated in the consolidated financial statements referenced
above, except as may be disclosed in the 2009 Annual Report.

(c) Incorporation of Representations and Warranties. The representations and
warranties specified in Section 4.02(a) of the Credit Agreement and contained in
Section 3.06 of the Credit Agreement are and will be true and correct in all
material respects on and as of the First Amendment Effective Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true and correct in all material respects on and as of such
earlier date, and provided that, for purposes of the representations and
warranties in Section 3.06 of the Credit Agreement, references to the “Disclosed
Matters” shall mean the actions, suits, proceedings and

 

7



--------------------------------------------------------------------------------

environmental matters referenced in the 2009 Annual Report and the reference in
Section 3.06(c) to “the date of this Agreement” shall mean the date of this
Amendment. For the avoidance of doubt, it is understood and agreed that the
representation and warranty in Section 3.11 of the Credit Agreement relates,
with respect to any furnished information covered thereby, to such information
as of the date it was so furnished.

(d) No Default. No event has occurred and is continuing or will result from the
consummation of the transactions contemplated by this Amendment that would
constitute a Default or an Event of Default.

SECTION IV. MISCELLANEOUS

(a) Binding Effect. This Amendment shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and their respective successors and assigns.

(b) References to Credit Agreement. On and after the First Amendment Effective
Date, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement as modified by
this Amendment. Terms that are used and not defined in this Amendment but are
defined in the Credit Agreement, including the terms “subsidiaries” and
“Subsidiaries”, are used herein as defined therein, except to the extent
otherwise provided herein.

(c) Effect on Credit Agreement. Except as specifically amended by this
Amendment, the Credit Agreement and the other Loan Documents shall remain in
full force and effect and are hereby ratified and confirmed.

(d) Limitation of Amendment. The Amendment set forth above shall be limited
precisely as written and relate solely to the modification of the provisions of
the Credit Agreement in the manner and to the extent described above, and
nothing in this Amendment shall be deemed to (a) constitute a waiver of
compliance by Borrower with respect to any other term, provision or condition of
the Credit Agreement or any other instrument or agreement referred to therein;
or (b) prejudice any right or remedy that the Administrative Agent or any Lender
may now have (except to the extent such right or remedy was based upon existing
defaults that will not exist after giving effect to this Amendment) or may have
in the future under or in connection with the Credit Agreement or any other
instrument or agreement referred to therein.

(e) GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(f) Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.
As set forth herein, this Amendment shall become effective upon the execution of
a counterpart hereof by each of the parties hereto and receipt by the
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof and written confirmation of such receipt,
specifying the Lenders who are parties hereto, given by the Administrative Agent
to the Parent (with counterparts executed by all the parties to be delivered by
the Administrative Agent to the Parent promptly upon request thereafter).

 

8



--------------------------------------------------------------------------------

(g) No Obligation to Proceed. It is understood and agreed that Parent has no
obligation hereunder to proceed with or to complete the Delaware Merger, the
Domestication, the Super Parent Transaction or any Subsidiary Transfers.

(h) Confidentiality. It is understood and agreed that the existence of this
document and the matters contemplated hereby (including a possible change in the
Parent’s jurisdiction of organization and the possible consummation of the
Delaware Merger, the Domestication, the Super Parent Transaction and the
Subsidiary Transfers) are confidential and constitute confidential Information
within the meaning of and subject to Section 9.12 (“Confidentiality”) of the
Credit Agreement.

[Signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers therunto duly authorized as
of the date first written above.

 

MF GLOBAL FINANCE USA INC., as Borrower By:   /s/ J. Randy MacDonald   Name:  
J. Randy MacDonald   Title:   CFO

 

MF GLOBAL FINANCE EUROPE LIMITED, as Designated Subsidiary Borrower By:   /s/ J.
Randy MacDonald   Name:   J. Randy MacDonald   Title:   CFO

 

MF GLOBAL LTD., By:   /s/ J. Randy MacDonald   Name:   J. Randy MacDonald  
Title:   CFO

[SIGNATURE PAGE TO FIRST AMENDMENT TO 5-YEAR REVOLVING CREDIT FACILITY]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative Agent By:   /s/
Henry Steuart   Name:   Henry Steuart   Title:   Executive Director

 

Bank of America, N.A as a Lender By:   /s/ William J. Coupe   Name:   William J.
Coupe   Title:   SVP

 

Bank of America, N.A., successor by merger to Merrill Lynch Bank USA as a Lender
By:   /s/ William J. Coupe   Name:   William J. Coupe   Title:   SVP

 

CITIBANK N.A. as a Lender By:   /s/ Matthew Nicholls   Name:   Matthew Nicholls
  Title:   Managing Director

 

CALYON NEW YORK BRANCH as a Lender By:   /s/ Matthieu Royer   Name:   Matthieu
Royer   Title:   Managing Director

 

By:   /s/ Ken Ricciardi   Name:   Ken Ricciardi   Title:   Director

 

HSBC BANK USA NA as a Lender By:   /s/ Paul Lopez   Name:   PAUL LOPEZ   Title:
  SENIOR VICE PRESIDENT

[SIGNATURE PAGE TO FIRST AMENDMENT TO 5-YEAR REVOLVING CREDIT FACILITY]



--------------------------------------------------------------------------------

ABN Amro Bank N.V. as a Lender By:   /s/ Nancy Beebe   Name:   Nancy Beebe  
Title:   Senior Vice President

 

By:   /s/ Andrew C. Salerno   Name:   Andrew C. Salerno   Title:   Director

 

DEUTSCHE BANK AG NEW YORK BRANCH as a Lender By:   /s/ John McGill   Name:  
John McGill   Title:   Director

 

By:   /s/ Michael Campites   Name:   Michael Campites   Title:   Vice President

 

Fortis Capital as Lender By:   /s/ Jack Au   Name:   Jack Au   Title:   Director

 

By:   /s/ Michiel V. M. Van Der Voort   Name:   Michiel V. M. Van Der Voort  
Title:   Managing Director

 

Lehman Commercial Paper Inc. as a Lender By:   /s/ Steve Shirreffs   Name:  
Steve Shirreffs   Title:   Authorized Signatory

 

MORGAN STANLEY BANK, N.A. as a Lender By:   /s/ Melissa James   Name:   Melissa
James   Title:   Authorized Signatory

[SIGNATURE PAGE TO FIRST AMENDMENT TO 5-YEAR REVOLVING CREDIT FACILITY]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH as a Lender By:   /s/ Marie Haddad   Name:   Marie
Haddad   Title:   Associate Director

 

By:   /s/ Mary E. Evans   Name:   Mary E. Evans   Title:   Associate Director

 

Bank of Montreal, Chicago Branch as a Lender By:   /s/ Scott Ferris   Scott
Ferris   Managing Director

 

Credit Suisse, Cayman Islands Branch as a Lender By:   /s/ Jay Chall   Name:  
Jay Chall   Title:   Director By:   /s/ Mikhail Faybusovich   Name:   Mikhail
Faybusovich   Title:   Vice President

 

GOLDMAN SACHS LENDING PARTNERS LLC as a Lender By:   /s/ Caroline Benton   Name:
  Caroline Benton   Title:   Authorized Signatory

 

NATIONAL AUSTRALIA BANK LIMITED as a Lender By:   /s/ Rosemarie DiCanto   Name:
  Rosemarie DiCanto   Title:   Director

[SIGNATURE PAGE TO FIRST AMENDMENT TO 5-YEAR REVOLVING CREDIT FACILITY]



--------------------------------------------------------------------------------

RBS Securities, Inc., as agent for the Royal

Bank of Scotland, plc

as a Lender By:   /s/ Fergus Smail   Name:   Fergus Smail   Title:   Senior Vice
President

 

WACHOVIA BANK, NATIONAL ASSOCIATION as a Lender By:   /s/ Grainne M. Pergolini  
Name:   Grainne M. Pergolini   Title:   Director

 

COMMERZBANK AG, NEW YORK AND

GRAND CAYMAN BRANCHES,

as a Lender By:   /s/ Michael P. McCarthy   Michael P. McCarthy   Senior Vice
President By:   /s/ Michele Woessner-Larkin   Michele Woessner-Larkin  
Assistant Vice President

 

Commerzbank AG New York & Grand Cayman

(Midtown) Branch

as a Lender By:   /s/ Kevin M. Cunningham   Name:   Kevin M. Cunningham   Title:
  Director

 

LLOYDS TSB BANK PLC as a Lender By:   /s/ Candi Obrentz   Name:   Candi Obrentz
  Title:   Associate Director    

Financial Institutions, USA

O013

By:   /s/ Shane Klein   Name:   Shane Klein   Title:   Director    

Financial Institutions

K042

[SIGNATURE PAGE TO FIRST AMENDMENT TO 5-YEAR REVOLVING CREDIT FACILITY]



--------------------------------------------------------------------------------

NATIXIS as a Lender By:   /s/ Patrick J. Owens   Name:   Patrick J. Owens  
Title:   Managing Director By:   /s/ Ray Meyer   Name:   Ray Meyer   Title:  
Director

 

Westpac Banking Corporation as a Lender By:   /s/ Bradley Scammell   Name:  
Bradley Scammell   Title:   Head of Corporate and Institutional Banking Americas

[SIGNATURE PAGE TO FIRST AMENDMENT TO 5-YEAR REVOLVING CREDIT FACILITY]



--------------------------------------------------------------------------------

EXHIBIT A

ASSUMPTION AGREEMENT, dated as of                         , 200  , made by
                        , a                  (the “Delaware Parent”), in favor
of JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) parties to the Credit Agreement referred to below. All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.

W I T N E S S E T H :

WHEREAS, MF Global Ltd. (the “Parent”), MF Global Finance USA INC. (the
“Borrower”), the Designated Subsidiary Borrowers from time to time parties
thereto (the “Designated Subsidiary Borrowers”), the Lenders and the
Administrative Agent have entered into a 5-Year Credit Agreement, dated as of
June 15, 2007 (as amended, supplemented or otherwise modified from time to time,
including by the First Amendment thereto referred to below, the “Credit
Agreement”);

WHEREAS, in connection with the Credit Agreement, the Parent, the Borrower and
certain Designated Subsidiary Borrowers (other than the Delaware Parent) have
entered into the Guaranty, dated as of June 15, 2007 (as amended, supplemented
or otherwise modified from time to time, the “Guaranty”) in favor of the
Administrative Agent for the ratable benefit of the Lenders;

WHEREAS, the First Amendment dated as of July 24, 2009 to the Credit Agreement
contemplates that, upon any consummation of a Delaware Merger, the Delaware
Parent shall become a party to the Credit Agreement and the Guaranty by virtue
of the Delaware Merger and by its execution and delivery of this Assumption
Agreement; and

WHEREAS, the Delaware Parent is executing and delivering this Assumption
Agreement in order to become a party to the Credit Agreement and the Guaranty;

NOW, THEREFORE, IT IS AGREED:

1. Credit Agreement. By executing and delivering this Assumption Agreement, the
Delaware Parent hereby acknowledges and confirms that it has become a party to
the Credit Agreement as the “Parent” with the same force and effect as if it
were originally a party thereto as the Parent and, without limiting the
generality of the foregoing, hereby expressly assumes all rights, obligations
and liabilities of the Parent thereunder. The Delaware Parent hereby represents
and warrants that each of the representations and warranties specified in
Section 4.02(a) of the Credit Agreement is true and correct on and as the date
hereof (after giving effect to the Delaware Merger and this Assumption
Agreement) as if made on and as of such date. For the avoidance of doubt, it is
understood and agreed that the representation and warranty in Section 3.11 of
the Credit Agreement relates, with respect to any furnished information covered
thereby, to such information as of the date it was so furnished.

2. Guaranty. By executing and delivering this Assumption Agreement, the Delaware
Parent hereby acknowledges and confirms that it has become a party to the
Guaranty as a Guarantor thereunder with the same force and effect as if
originally named therein as a Guarantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Guarantor thereunder. The information set forth in Annex 1-A hereto hereby
replaces the information set forth in the Schedules to the Guaranty with respect
to the Parent. The Delaware Parent hereby represents and warrants that each of
the representations and warranties contained in Section 3 of the Guaranty is
true and correct on and as the date hereof (after giving effect to the Delaware
Merger and this Assumption Agreement) as if made on and as of such date.



--------------------------------------------------------------------------------

3. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[DELAWARE PARENT] By:       Name:   Title:

 

Accepted: JPMORGAN CHASE BANK, N.A. By:       Name:   Title:

[Signature Page to the Delaware Parent Assumption Agreement (Guaranty)]



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Schedule 1

Notice Address for the Delaware Parent:

[Complete]



--------------------------------------------------------------------------------

EXHIBIT B

ASSUMPTION AGREEMENT, dated as of                             , 200_, made by
                                     (the “Super Parent”), in favor of JPMORGAN
CHASE BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) parties to the Credit Agreement referred to below. All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.

W I T N E S S E T H :

WHEREAS, MF Global Ltd. (the “Parent”), MF Global Finance USA INC. (the
“Borrower”), the Designated Subsidiary Borrowers from time to time parties
thereto (the “Designated Subsidiary Borrowers”), the Lenders and the
Administrative Agent have entered into a 5-Year Credit Agreement, dated as of
June 15, 2007 (as amended, supplemented or otherwise modified from time to time,
including by the First Amendment thereto referred to below, the “Credit
Agreement”);

WHEREAS, in connection with the Credit Agreement, the Parent, the Borrower and
certain Designated Subsidiary Borrowers (other than the Super Parent) have
entered into the Guaranty, dated as of June 15, 2007 (as amended, supplemented
or otherwise modified from time to time, the “Guaranty”) in favor of the
Administrative Agent for the ratable benefit of the Lenders;

WHEREAS, the First Amendment dated as of July 24, 2009 to the Credit Agreement
contemplates that, upon any consummation of a Super Parent Transaction, the
Super Partner shall become a party to the Credit Agreement and the Guaranty by
its execution and delivery of this Assumption Agreement; and

WHEREAS, the Super Parent is executing and delivering this Assumption Agreement
in order to become a party to the Credit Agreement and the Guaranty;

NOW, THEREFORE, IT IS AGREED:

1. Credit Agreement. By executing and delivering this Assumption Agreement, the
Super Parent hereby becomes a party to the Credit Agreement as the “Super
Parent” with the same force and effect as if it were originally a party thereto
as the Super Parent and, without limiting the generality of the foregoing,
hereby expressly assumes all rights, obligations and liabilities of the Super
Parent thereunder. The Super Parent hereby represents and warrants that each of
the representations and warranties specified in Section 4.02(a) of the Credit
Agreement is true and correct on and as the date hereof (after giving effect to
this Assumption Agreement) as if made on and as of such date. For the avoidance
of doubt, it is understood and agreed that the representation and warranty in
Section 3.11 of the Credit Agreement relates, with respect to any furnished
information covered thereby, to such information as of the date it was so
furnished.

2. Guaranty. By executing and delivering this Assumption Agreement, the Super
Parent hereby becomes a party to the Guaranty as a Guarantor thereunder with the
same force and effect as if originally named therein as a Guarantor and, without
limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor thereunder. The information set forth
in Annex 1-A hereto is hereby added to the information set forth in the
Schedules to the Guaranty. The Super Parent hereby represents and warrants that
each of the representations and warranties contained in Section 3 of the
Guaranty is true and correct on and as the date hereof (after giving effect to
this Assumption Agreement) as if made on and as of such date.



--------------------------------------------------------------------------------

3. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[SUPER PARENT] By:       Name:   Title:

 

Accepted: JPMORGAN CHASE BANK, N.A. By:       Name:   Title:

[Signature Page to the Super Parent Assumption Agreement (Guaranty)]



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Schedule 1

Notice Address for the Super Parent:

[Complete]